Appeals from decisions of the Workmen’s Compensation Board, filed August 19, 1970 and Aprl 20, 1971. The board has found that the claimant’s part-time occupation as a truck driver for appellant was sufficiently similar to his regular employment as a tractor driver in the Post Office to entitle him to benefits based on his total earnings from the two jobs. There is substantial evidence in the record to support the board’s factual finding. (Matter of McDowell v. Flatbush Congregational Church, 252 App. Div. 799, affd. 277 N. Y. 536; Matter of Hafner v. Boutell Driveaway Co., 269 App. Div. 917, mot. for lv. to app. den. 295 N. Y. 989; Matter of Walla v. Streigel, 2 A D 2d 914, mot. for lv. to app. den. 2 N Y 2d 708.) Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Cooke, Simons and Kane, JJ., concur.